Title: To James Madison from Americanus, 10 April 1816
From: Americanus
To: Madison, James


                    
                        Washington City, April 10, 1816.
                    
                    Sir—When you were first elected president of the union, the republican party had great hopes that under your administration, with the examples of your predecessors before you, as practical beacons to point out the courses to be avoided or pursued, little reason would have been found for republican reprehension. In good truth we have not much to complain of. You have enabled us to answer with satisfaction the questions, IS HE HONEST? IS HE CAPABLE? We do not doubt your integrity. You have full credit with your party for good intentions. It is acknowledged, that you possess great political and diplomatic knowledge, and that no one man in the union is so well qualified to become secretary of state as yourself. But you have committed a series of errors, that may perhaps do honor to your feelings, but none to your judgment.
                    From the beginning of your administration to the present day, except in the cases of Mr. Monroe and Mr. Dallas, you seem to have regarded imbecility, incapacity and federalism with a too favourable eye. How you could retain such men as Dr. Eustis and Paul Hamilton, or appoint such a secretary of the Treasury as Mr. G. W. Campbell, or of the navy as Capt. Jones, or a man, throughout his whole life so marked by selfishness and intrigue, as general Armstrong, has been a matter of wonder to your friends and your enemies. That inveterate blue-light Wagner, would never have been dismissed if he had not dismissed himself. Bradley and his connections have been favored, and fostered, and promoted, and assisted, for no

other reason that I can find, but that they are Susquehanna speculators, and bigottedly devoted to Timothy Pickering and his politics. How you could have ventured to appoint Dallas, every one of whose measures have been so strongly marked by the decided outline of genius, though his details may have been objectionable, I know not. Gallatin would have been more in harmony with the caution, the timidity and the second rate talent that have too often marked your selections than Dallas is; and with the character also of the various congresses that have so feebly supported you, even when you were clearly right.
                    Whatever may have been your faults, you have not sinned as they have, by want of knowledge, as well as want of firmness. But you have frequently left undone those things that you ought to have done, and you have also frequently done those things which you ought not to have done. Instead of attaching and rewarding your friends, you have counted upon their disinterested support, and lavished favours on your enemies. I have heard of some savage nations who think it prudent to worship the Devil. Their motive is, not love and gratitude for benefits conferred, but fear for evils apprehended. Thus have you too often acted. You are careless about your friends, and wonderfully conciliatory toward your enemies. Dr. Eustis’ misconduct as secretary of war at home, was, it would seem, a sufficient qualification to send him ambassador abroad. Mr. secretary Crawford’s disgraceful imbecility as ambassador abroad, appears to have made him secretary of war at home; for excepting his gross, his manifest want of talent and acquirement, his pompous deportment, his egregious vanity, his despotic measures while minister, his secret but not inefficient enmity to yourself and Mr. Monroe, and to the wishes of the republican party, joined to his double-faced conduct on the late nomination of a future president to succeed yourself—what qualification has this man? Is there one person in the country in the least conversant with the characters and conduct of American politicians, who does not know that every American in Paris, was put to the perpetual blush from the abominable ignorance, and utter insignificance of Mr. Crawford as ambassador there! I say the fact is so notorious that it is impossible to deny it: I say, you could not have kept him there: and yet this man comes home, to undermine, and if he dare, oppose the republican candidate, and to be made secretary of war! The old man of the mountain, Thomas Jefferson, would not have done this: his party looked up to him. He served those who served him; he did as the federalists wisely did before him; he rewarded his friends, and bade defiance to his enemies.
                    I shall dedicate one whole letter to Mr. Crawford’s life, character and achievments; he shall not escape me.
                    I have been led into these reflections by the perusal of Mr. secretary Crawford’s long report of March 23 [sic], 1816, on Indian affairs. A communication as pompous and as prolix as might have been expected from

such a politician. I could easily occupy a couple of columns, with well founded remarks on the ignorance displayed by Mr. Crawford, on the subject of his report, but I will content myself with copying the concluding paragraph of his letter which accompanied it.
                    “If the system already devised, has not produced all the effects which were expected from it, new experiments ought to be made, when every effort to introduce among them (the Indian savages) ideas of exclusive property in things real as well as personal shall fail, let intermarriages between them and the whites be encouraged by the government. This cannot fail to preserve the race, with the modifications necessary to the enjoyment of civil liberty and social happiness. It is believed that the principles of humanity in this instance, are in harmonious concert with the true interest of the nation. It will redound more to the national honor, to incorporate by a humane and benevolent policy, the natives of our forests in the great American family of freemen, than to receive with open arms the fugitives of the old world, whether their flight has been the effect of their crimes OR THEIR VIRTUES. I have the honor &c. Wm. H. Crawford.”
                    This last paragraph is volunteered: lugged in by head and shoulders; being perfectly uncalled for by the subject matter of the report, and perfectly unexpected by every republican. Thus needlessly to step aside from the plain high-way of official communication, to give vent to an opinion quite unconnected with the subject—an opinion that is to every reader injudicious, because it is to say the least extremely dubious—and to every liberal mind extremely offensive—exhibits want of judgment so egregious, and bigotry so detestable, that from this time forward the man who makes it, will only be distinguished by the weakness of his head and the rancour of his heart. The mark is upon his forehead—Faenum habet in cornu fuge, fuge. This man, sir, may be secretary of war, but he will never be the people’s President!
                    I shall take the liberty in the course of two or three more letters on the subject of Mr. secretary Crawford, to pen a sermon upon the occasion, taking the passage above quoted as my text. Wherein with your permission and Mr. Binns’ (who has a very important voice upon such an occasion,) I shall with all due deference enquire.
                    1st. Whether it be expedient to adopt into the great family of the nation for the purpose of extending civil liberty and social happiness, the American savages and their descendants.
                    2nd. Whether the Americans who have settled on and who defend our frontier, ought to be encouraged to enter into the tender connection of matrimonial union with the neighboring savages, in order to extend the empire of civil liberty and social happiness! And in particular, whether the finest portion of the human race in form, figure and capacity—the young

men and young women who border on the Indian frontier in Virginia, North Carolina, South Carolina and Georgia—blooming, healthy, hardy, active and enterprising, shall or can be tempted by governmental allurements to relinquish the society of each other, and to prostitute their persons to the dirty, draggle-tailed, blanketted, half human Squaws, or the filthy ferocious half naked Savages, bedecked indeed with pewter pendants in their ears, lips and noses, and so politely recommended also by Mr. Crawford to the fair daughters of America as beaus and husbands: all for the benevolent and patriotic purpose of propagating and extending “civil liberty and social happiness!”
                    3d. Whether it would be desirable to shut our ports against every class of emigrants from the old world, whether induced to come hither from well-weighed considerations of preference, or of interest, or driven hither by the hatred which their virtues and talents may have excited at home.
                    4th. What credit is derived to these sentiments and recommendations of Mr. secretary Crawford, from his own character and standing in society; which it will be very proper for this purpose, to bring in review before the public.
                    Having thus distributed the heads of my discourse, I shall for the present take leave, with sincere respect, sir, for your talents and integrity, notwithstanding your occasional mistakes.
                    
                        Americanus.
                    
                